Citation Nr: 0632367	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple 
compartmental degenerative joint disease of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The merits of the veteran's claim for service connection will 
be addressed in the REMAND portion of the decision below, and 
the issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed April 1971 rating decision denied service 
connection for a left knee injury. 

3.  The evidence received since the April 1971 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for multiple compartmental degenerative joint disease of the 
left knee.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision, which denied entitlement 
to service connection for a left knee injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the April 1971 rating 
decision is new and material, and the claim for service 
connection for multiple compartmental degenerative joint 
disease of the left knee is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left knee disorder, the RO had a duty to 
notify the veteran of what information or evidence was needed 
in order reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for a left knee 
disorder, and therefore, regardless of whether the 
requirements of the law have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a left knee disorder was previously considered 
and denied by the RO in a rating decision dated in April 
1971.  The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In December 2002, the veteran essentially requested that his 
claim for service connection for a left knee disorder be 
reopened.  The June 2003 rating decision now on appeal 
appears to have implicitly reopened the veteran's claim for 
service connection for a left knee disorder and adjudicated 
that claim on a de novo basis.  As will be explained below, 
the Board believes that the RO's adjudication regarding 
reopening the veteran's claim for service connection for a 
left knee disorder is ultimately correct.  Nevertheless, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) 
(Statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, potential 
jurisdictional defect may be raised by court of tribunal, sua 
sponte or by any party, at any stage in the proceedings, once 
apparent, must be adjudicated).  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a left 
knee disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the April 1971 rating decision denied the 
veteran's claim for service connection for a left knee 
injury.  In that decision, the RO determined that the veteran 
sustained a chronic knee condition prior to service and 
suffered an acute exacerbation during service in January 1967 
when his knee gave way.  The RO noted that the veteran's left 
knee resolved to a chronic level and found that it was not 
chronically aggravated during his military service.  
Therefore, service connection for a left knee injury was 
denied.

The evidence associated with the claims file subsequent to 
the April 1971 rating decision includes private medical 
records and a March 2003 VA examination report as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the April 1971 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a left knee disorder.  This evidence is certainly new, in 
that it was not previously of record.  The Board also finds 
the March 2003 VA examination to be material in that it 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  In this regard, the March 2003 VA 
examiner offered an opinion relating the veteran's current 
multiple compartmental degenerative joint disease to a left 
knee injury in service.  Therefore, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
a left knee disorder.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple compartmental 
degenerative joint disease of the left knee is reopened, and 
to this extent only, the appeal is granted.








REMAND

Reasons for Remand:  To provide a proper notice letter and to 
obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been adequately 
informed of the notice provisions in connection with his 
claim for service connection for multiple compartmental 
degenerative joint disease of the left knee.  In this regard, 
the record contains a letter dated in March 2003, which 
essentially informed the veteran of the division of 
responsibilities in obtaining evidence.  However, the March 
2003 letter did not notify the veteran as to what evidence is 
necessary to substantiate his claim for service connection.  
Nor did the letter tell him to provide any evidence in his 
possession that pertains to the claim.  The Court has 
indicated that such specific notice is required to comply 
with the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

In addition, the Board notes that the veteran was afforded a 
VA examination in connection with his claim for service 
connection for a left knee disorder in March 2003.  The VA 
examiner opined that the veteran's left knee pain was most 
likely secondary to multiple compartmental degenerative joint 
disease due to a left knee injury in service.  However, the 
Board notes that the March 2003 VA examiner did not review 
any of the veteran's medical records prior to rendering the 
opinion.  

The veteran's service medical records indicate that he was 
provided a pre-induction examination in April 1966, which 
found his lower extremities to be normal.  He did report 
having a medical history of his right knee giving way, but 
there was no mention of his left knee.  The veteran later 
sought treatment in January 1967 after his left knee gave out 
and developed pain and swelling.  An x-ray was obtained, but 
it was negative, and he was subsequently afforded a 
separation examination in June 1968, which did not reveal any 
clinical abnormalities of the left knee.  Additionally, a 
private physician submitted a letter dated in March 1971 
indicating, in part, that the veteran had sustained an 
impaction type injury following service in October 1969.  

The March 1971 physician did opine that the injury in October 
1969 resulted from the aggravation of a preexisting 
condition.  In particular, he believed that the left knee 
injury and meniscus injury likely occurred in the injuries 
sustained during high school football and/or during military 
service in 1967.  However, the Board also notes that this 
physician did not indicate that he had a complete review of 
the claims file prior to rendering his opinion.  

Applicable regulations state that it is essential that, both 
in the examination and evaluation, each disability be viewed 
in relation to its history.  See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  Therefore, the 
Board finds that an additional medical opinion is necessary 
to determine the nature and etiology of any left knee 
disorder that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for 
multiple compartmental degenerative 
joint disease of the left knee.  The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left knee disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and the March 
1971 statement from a private physician.  
He should comment as to whether it was 
at least as likely as not that the 
veteran's current left knee disorder is 
related to his symptomatology in service 
or is otherwise causally or 
etiologically related to his military 
service.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


